EXHIBIT 10.2

TERMINATION AGREEMENT

AGREEMENT, dated September 8, 2008, among Cybex International, Inc., a New York
corporation (“Cybex”), eNova Group Limited Liability Company, a Washington
limited liability company (“eNova”), and Stephen M. Williams and Roy Simonson
(the “Principals”).

Preliminary Statement

The parties have heretofore entered into the Asset Purchase Agreement dated
March 16, 2007 (the “Purchase Agreement”), pursuant to which eNova sold to Cybex
certain “Assets,” including the “Product Line” and “Proprietary Rights,” all as
defined therein. In connection with the closing under the Purchase Agreement,
the parties entered into the Fulfillment Agreement dated March 20, 2007,
pursuant to which eNova and the principals agreed to provide certain product
development services to Cybex. The Fulfillment Agreement, as heretofore amended
and supplemented (including as supplemented by the Letter Agreement next
referred to) is herein referred to as the “Fulfillment Agreement”. The parties
have also entered into a letter agreement dated March 4, 2008, pertaining to
certain design services as specified therein, which supplements the Fulfillment
Agreement (the “Letter Agreement”). The Purchase Agreement, the Fulfillment
Agreement and the Letter Agreement are at times referred to herein as the
“Operative Documents,” copies of which are annexed hereto for purposes of
clarity and convenience of reference.

The parties desire to terminate the Fulfillment Agreement on the terms and
conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Definitions. All capitalized terms utilized herein and not otherwise defined
shall have their respective meanings indicated in the Purchase Agreement and the
Fulfillment Agreement.

2. Termination of Fulfillment Agreement. The Fulfillment Agreement is terminated
effective September 20, 2008 (the “Termination Date”).

3. Continuing Effectiveness of Certain Provisions. Notwithstanding the
provisions of this Termination Agreement, the parties agree that the following
provisions of the Purchase Agreement or the Fulfillment Agreement shall continue
in full force and effect after the Termination Date:

 

Purchase Agreement    9(i) (Nondisclosure)          10 (Indemnification)      
Fulfillment Agreement    4 (Intellectual Property Ownership)          6
(Warranties)          7 (Confidential Information)          8 (Indemnification)
     



--------------------------------------------------------------------------------

Provided that neither eNova nor its Principals have continuing obligations for
Indemnification or Warranties, including warranties of merchantability and
fitness for purpose, for any product developed under the Operative Documents
(including the Proprietary Rights acquired pursuant to the Purchase Agreement
and all Developed Works that is modified by Cybex after the effective date
hereof including the means or method of manufacture) except for any claims by a
former employer or anyone acting through such employer.

4. Payment Obligations to eNova. Cybex shall make the following payments to
eNova:

(a) At the Termination Date, Cybex shall pay to eNova the sum of $87,500,
representing the amount due under paragraph 3(a) of the Purchase Agreement with
respect to all units of the Product Line and any other prototypes which have
been delivered by eNova to Cybex.

(b) Cybex shall pay to eNova the sum of $33,333.33 on 10th day of September,
2008, in payment of the remaining Annual Development Fee pursuant to paragraph 1
of the Fulfillment Agreement.

(c) Incentive Acquisition Fees shall be payable by Cybex with respect to the
products listed on Exhibit A hereto (which Exhibit specifies those products for
which the Incentive Acquisition Fee is payable only with respect to incremental
sales). Such Incentive Acquisition Fees shall be calculated, be payable at such
times, and shall be subject to credit against Annual Development Fees paid to
eNova, all as more fully specified in the Fulfillment Agreement.

(d) eNova and the Principals acknowledge and agree that no further sums are
presently payable or shall become payable or shall accrue under the Operative
Documents, except as specifically provided in sub-paragraphs (a) through
(c) above, including without limitation any other payments of Purchase Price,
Annual Development Fee or Incentive Acquisition Fee.

5. Intellectual Property. Notwithstanding the termination of the Fulfillment
Agreement, the parties acknowledge and agree that all intellectual property
acquired or developed under the Operative Documents to the date hereof
(including the Proprietary Rights acquired pursuant to the Purchase Agreement
and all Developed Works under the Fulfillment Agreement) are owned by and the
absolute property of Cybex. eNova and the Principals shall promptly deliver to
Cybex all tangible material representing or pertaining to the Proprietary Rights
and the Developed Works, including, by way of illustration, all blueprints,
drawings, shop notes, prototypes, models, engineering and manufacturing
specifications, tooling, dies, testing apparatus, manuals, descriptions,
software, current program listings, source codes and any other physical evidence
thereof.

6. Acknowledgement of No Further Claims. The parties acknowledge that it is the
intent of this Agreement that neither party shall owe to the other any further
sums or obligations in respect of the Operative Documents except as provided
herein. Accordingly:

 

2



--------------------------------------------------------------------------------

(a) Cybex hereby releases eNova, eNova’s officers, directors, employees and
affiliates, and the Principals, and their respective successors and assigns,
jointly and individually, of and from all manner of actions, suits, claims,
damages and demands whatsoever, in law or in equity, against them or any of
them, jointly or individually, it ever had, now has or can, shall or may have
for, upon or by reason of any matter, cause or thing whatsoever, occurring or
arising before the date hereof, in any way relating to or arising out of the
Operative Documents or the transactions contemplated thereby, subject solely to
the performance of eNova’s and the Principals’ obligations hereunder, including
those provisions of the Operative Documents which pursuant to paragraph 3 above
continue in full force and effect.

(b) eNova and the Principals each hereby releases Cybex and its officers,
directors, employees and affiliates, and their respective successors and
assigns, jointly and individually, of and from all manner of actions, suits,
claims, damages and demands whatsoever, in law or in equity, against them or any
of them, jointly or individually, it ever had, now has or can, shall or may have
for, upon or by reason of any matter, cause or thing whatsoever, occurring or
arising before the date hereof, in any way relating to or arising out of the
Operative Documents or the transactions contemplated thereby, subject solely to
the performance of Cybex’s obligations hereunder, including those provisions of
the Operative Documents which pursuant to paragraph 3 above continue in full
force and effect and the payment of the sums specified pursuant to paragraph 4
above.

7. Miscellaneous. The provisions of this Agreement shall be construed in
accordance with the laws of the State of New York. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. This Agreement sets forth all of the
promises, agreements, conditions and understanding between the parties relative
to the subject matter hereof.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

 

CYBEX INTERNATIONAL, INC.

By:

 

/s/ Arthur W. Hicks, Jr.

 

ARTHUR W. HICKS, JR.

eNOVA GROUP LIMITED LIABILITY COMPANY By:  

/s/ Stephen M. Williams

  STEPHEN M. WILLIAMS By:  

/s/ Roy Simonson

  ROY SIMONSON

 

3



--------------------------------------------------------------------------------

EXHIBIT A

The following sets forth those products for which Incentive Acquisition Fees
shall accrue, assuming the product sold is substantially similar to the
prototype delivered to Cybex:

Selectorized Deadlift

Cable based selectorized Chest Press (with DLM floating pulley technology)

Cable based selectorized Overhead Press (with DLM floating pulley technology)

Cable based Bicep (with DLM floating pulley technology)

Cable based Tricep (with DLM floating pulley technology)

Selectorized Lunge

The following sets forth those products for which Incentive Acquisition Fees
shall accrue, but only on incremental sales (based on 2007 sales $), assuming
the product sold is substantially similar to the prototype delivered to Cybex:

Plate Loaded Lat Pull

Plate Loaded Row

 

4